Citation Nr: 1820443	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-35 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fayetteville, North Carolina


THE ISSUE

Entitlement to a clothing allowance for the year 2013 due to use of a back brace.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a determination of the Department of Veterans Affairs Medical Center (VAMC) in Fayetteville, North Carolina.

The Veteran testified before the Board at a May 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran has provided credible testimony that the back brace used as a prosthetic for his service-connected lumbar spine disability causes wear and tear to his clothing, and there is no specific medical or lay evidence of record to the contrary.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a clothing allowance for the year 2013 due to use of a back brace are met.  38 U.S.C. § 1162 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Analysis

The Veteran applied for an annual clothing allowance in relation to the brace prescribed for his service-connected back disability.  In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if an examination or hospital report establishes, or the Under Secretary for Health or a designee certifies, that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1).  The Board notes that this regulation does not require that the brace have exposed metal or even exposed plastic inserts; it simply indicates that it must tend to wear and tear clothing.  Id.   

Upon review of the record, the Board finds that a clothing allowance is warranted for the year 2013 based upon both the Veteran's use of a back brace and his testimony provided.  VA records confirm that the Veteran has been prescribed a back brace for his service-connected degenerative disc disease of the lumbar spine.  As the Veteran wears the brace in question, he is competent to testify whether each results in wear and tear and irreparable damage to his clothing, and his affirmative testimony constitutes persuasive evidence in favor of his claim.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On the other hand, there is no indication that any qualified medical professional has made a specific assessment of whether the Veteran's back brace actually resulted in wear and tear to his clothing.  (It might be useful for future reference for the Veteran to keep in his possession evidence of such wear and tear to clothing should this matter be at issue again.)

Thus, weighing the lack of a medical finding against the Veteran's specific, competent lay assertion, the evidence is at least in equipoise concerning whether the back brace caused wear and tear to the Veteran's clothing.  Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for the award of a clothing allowance for the year 2013 for the Veteran's back brace have been met.  38 C.F.R. §3.810(a)(1).



ORDER

Entitlement to an annual clothing allowance for the year 2013 due to use of a back brace is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


